Citation Nr: 0840399	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from March 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claims 
for service connection for hepatitis C, and cirrhosis of the 
liver, to include as due to exposure to Agent Orange.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has hepatitis C and cirrhosis of 
the liver as a result of his service.  He mainly argues that 
he has these disabilities as the result of being given blood 
transfusions for a motor vehicle accident (MVA), and/or 
treatment of his gunshot wound to the right upper extremity, 
during service in Vietnam.  He also argues that he has these 
disabilities as the result of exposure to Agent Orange.  See 
veteran's October 2005 letter.  

The veteran's service medical records include an entrance 
examination report, dated in March 1963, which notes that he 
had a tattoo URA (upper right arm).  These reports also show 
treatment for a concussion and a laceration over the left 
eyebrow following an MVA in 1964, and treatment for a 
through-and-through gunshot wound to the right arm at the 
level of the mid-humerus in 1965.  X-rays of the right 
humerus were negative.  None of the treatment reports 
explicitly state that he was given a blood transfusion. 

The veteran's discharge (DD Form 214) shows that his awards 
include the Purple Heart and the Vietnam Service Medal.  

The post-service medical records show that he was diagnosed 
with hepatitis C, and cirrhosis of the liver, in 2003.  These 
reports note a history of heavy alcohol use, and use of 
marijuana, speed, and "pills."  

The veteran has not yet been afforded an examination, and 
etiological opinions have not been obtained.  The Court has 
stated that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Under the circumstances, the Board is 
of the opinion that a VA examination of the veteran would be 
helpful in the adjudication of this appeal.  

The veteran is hereby notified that it is his responsibility, 
if possible, to report for all examinations and to cooperate 
in the development of the claim, and that the consequences 
for failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

1.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of his hepatitis C, and 
cirrhosis of the liver.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner in association with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should elicit 
a history of possible risk factors from 
the veteran.

The examiner should provide an opinion as 
to: whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that the veteran's current 
hepatitis C, and/or cirrhosis of the 
liver, are etiologically related to his 
period of active service?  

A complete rationale for any opinion must 
be provided.

2.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If either of the decisions 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



